Exhibit 10.3 [mbfi8k121407.htm]




FIRST AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT




This First Amendment to Change in Control Severance Agreement (this “Amendment”)
is made and entered into as of the 14th day of December, 2007, by and between MB
Financial Bank, N.A. (the “Company”) and Thomas D. Panos (the “Executive”).


WHEREAS, the Executive and the Company are parties to that certain Change in
Control Severance Agreement dated effective February 19, 2002 (the “Agreement”);
and


WHEREAS, the Executive and the Company wish to amend the Agreement in the manner
herein provided.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is AGREED as follows:


1.           The last sentence of Section 1.3 of the Agreement is hereby amended
to read as follows:


“Notwithstanding the foregoing, if the effective date of a Change in Control
occurs within six months following the effective date of an involuntary
termination without Just Cause, the Executive's termination may be deemed to be
a Qualifying Termination pursuant to Section 3.2 of this Agreement as of the
date of the Change in Control.”


2.           Section 2.1(f) of the Agreement is hereby amended to read in its
entirety as follows:


“(f)   The term “Change in Control” means (1) any Person is or becomes the
Beneficial Owner directly or indirectly of securities of the Parent or the
Company representing 35% or more of the combined voting power of the Parent’s or
the Company’s outstanding securities entitled to vote generally in the election
of directors; (2) individuals who were members of the Parent Board on the
Effective Date (the “Incumbent Parent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a member of the
Parent Board subsequent to the Effective Date (a) whose appointment as a
director by the Parent Board was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Parent Board, or (b) whose nomination
for election as a member of the Parent Board by the Corporation’s stockholders
was approved by the Incumbent Parent Board or recommended by the nominating
committee serving under the Incumbent Parent Board, shall be considered a member
of the Incumbent Parent Board; (3) consummation of a plan of reorganization,
merger or consolidation involving the Parent or the Company or the securities of
either, other than (a) in the case of the Parent, a transaction at the
completion of which the stockholders of the Parent immediately preceding
completion of the transaction hold more than 70% of the outstanding securities
of the resulting entity entitled to vote generally in the election of its
directors or (b) in the case of the Company, a transaction at the completion of
which the Parent holds more than 50% of the outstanding securities of the
resulting institution entitled to vote generally in the election of its
directors; or (4) consummation of a sale or other disposition to an unaffiliated
third party or parties of all or substantially all of the assets of the Parent
or the Company or approval by the stockholders of the Parent or the Company of a
plan of complete liquidation or dissolution of the Parent or the Company;
provided that for purposes of clause (1), the term “Person” shall not include
the Parent, any employee benefit plan of the Parent or the Company, or any
corporation or other entity owned directly or indirectly by the stockholders of
the Parent in substantially the same proportions as their ownership of stock of
the Parent.




3.           Section 2.4 of the Agreement is hereby amended to read in its
entirety as follows:


“The provisions of this Agreement may be amended by written agreement between
the Company and the Executive, with any material amendment approved by the
Compensation Committee or the Board.  Subject to the final sentence of Section
1.1, the Company may terminate this Agreement by written resolution of the
Compensation Committee or the Board, effective as of a date at least twelve
months following the date the Company gives written notice to the Executive of
its intent to terminate the Agreement.”


4.           The first paragraph of Section 5.1 of the Agreement is amended to
read as follows:


“5.1                      Form and Timing of Severance Benefits.  The Severance
Benefits described in Sections 3.3(a) and (b) will be paid in cash to the
Executive in a single lump sum as soon as practicable following the Effective
Date of Termination, but in no event more than thirty days after the Effective
Date of Termination.  The vesting of benefits under Section 3.3(c) shall occur
on the Effective Date of Termination.


5.           Section 11.1 of the Agreement is hereby amended to read in its
entirety as follows:


“11.1                   Exclusivity of Severance Benefits.  Subject to Section
7.1, if the Company is contractually obligated to pay to the Executive any
severance benefits pursuant to another agreement, plan, program, policy, or any
other change of control agreement,  the terms and provisions of the program
under which the aggregate level of severance benefits is the highest (as
determined by the Executive) will operate to completely replace and supersede
the terms and provisions of this Agreement and/or all other programs that
provide for the payment of severance benefits.
 
6.           The terms of the Agreement as in effect prior to this Amendment
that are not amended hereby shall be and remain in full force and effect and are
not affected by this Amendment.


7.           This Amendment may be executed in counterparts, each of which shall
be an original and together shall constitute one agreement.


[Signature page follows]




--------------------------------------------------------------------------------


 
 
The parties have executed this Amendment as of the day and year first above
written.




MB FINANCIAL BANK, N.A.
 

     
 EXECUTIVE
 
 
By: /s/Jill E. York
   
/s/ Thomas D. Panos
 
Jill E. York
   
Thomas D. Panos 
 
Executive Vice President and Chief Financial Officer 
   
 
 


